Citation Nr: 1038794	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  03-34 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

1.  Entitlement to service connection for a cervical spine 
disability. 

2.  Entitlement to service connection for a lumbar spine 
disability. 


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel





INTRODUCTION

The Veteran had military service from April 1977 to September 
1992.  He also had subsequent service in the Louisiana National 
Guard.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  By that rating action, the RO determined that new and 
material evidence had not been received to reopen the Veteran's 
previously denied claims for service connection for cervical and 
low back disorders.  The Veteran appealed the RO's determination 
to the Board.  By a January 2007 decision, the Board reopened the 
above-cited previously denied service connection claims and 
remanded the de novo claims to the RO for additional development.  
In May 2009, the Board remanded the service connection claims on 
appeal to the RO to have them schedule the Veteran for a VA 
examination.  The requested examination was conducted in November 
2009.  The case has returned to the Board for appellate 
consideration. 


FINDINGS OF FACT

1.  The Veteran's currently diagnosed degenerative disc disease 
and degenerative joint disease of the lumbar and cervical spine, 
are not etiologically related to military service, but to age-
related changes; arthritis of the cervical and lumbar spine was 
not manifested to a compensable degree within a year of service 
discharge.

2.  The Veteran's assertion that his current cervical and lumbar 
spine disorders were caused by any incident of military service 
is not competent.





CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine 
disorder have not been met; and the incurrence or aggravation of 
arthritis may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

2.  The criteria for service connection for a lumbar spine 
disorder have not been met; and the incurrence or aggravation of 
arthritis may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Upon receiving a complete or substantially complete application, 
VA must notify the claimant of any information and evidence not 
of record that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a).  With respect to the service connection 
claims on appeal, via an April 2002 pre-adjudication letter,  the 
RO specifically notified him of the substance of the VCAA 
including the types of evidence necessary to establish his 
service connection claims on appeal and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the letter essentially satisfied the requirements of 
the VCAA by: (1) informing the Veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the Veteran about information and evidence 
VA would seek to provide; and (3) informing the Veteran about the 
information and evidence he was expected to provide.  

The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may 
proceed with adjudication of a claim if errors in the timing or 
content of the VCAA notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. 
App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Here, pre-adjudication notice as to the service connection claims 
on appeal was provided in an April 2002 letter.  The letter 
informed the Veteran to let VA know of any evidence he thought 
would support his service connection claims, that it was his 
responsibility to make sure that VA received all requested 
records not in the possession of a Federal entity, and told him 
where to send what "we need."

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree of 
disability and the effective date of an award. Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of 
the Dingess elements via a May 2006 letter.  Id.

The RO has taken appropriate action to comply with the duty to 
assist the Veteran with the development of the Veteran's service 
connection claims on appeal.  Here, copies of the Veteran's 
service treatment records (STRs) from his period of active duty 
and reserve service with the Louisiana National Guard, as well as 
numerous private and VA treatment and examination reports, and 
statements of the Veteran and his representative are of record.  
In addition, in May 2009, the Board remanded the service 
connection claims on appeal to obtain opinions as to the 
etiological relationship, if any, between the currently diagnosed 
cervical and low back disorders to military service.  This 
examination was performed in November 2009.  A copy of the 
November 2009 examination report is contained in the claims file.  
The November 2009 VA examination was conducted by a certified 
registered nurse practitioner (NP) and not "a physician with 
appropriate expertise" as requested by the May 2009 Board Remand.  
The Court has held that where the remand orders of the Board or 
the Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance, and further remand will 
be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  

In this case, the Board finds that further remand is not 
necessary in this case because the RO substantially complied with 
the Board's May 2009 remand orders, and thus, the Veteran was not 
prejudiced by a certified registered nurse practitioner rather 
than a physician with appropriate expertise conducting his VA 
examination during the remand period.  See Dyment v. West, 13 
Vet. App. 141, 147 (1999) (where the Court held that a remand is 
not necessary when there is substantial compliance with the 
Board's remand orders).  In Dyment, the Board remanded a service 
connection claim for the Veteran's death for a VA examination to 
determine whether asbestos contributed to a disability that 
played a material role in the Veteran's death.  The Board's 
remand orders requested that the VA examiner presume the 
Veteran's exposure to asbestos; the VA examiner failed to do so, 
yet the Court found substantial compliance with the Board's 
remand orders because the examiner "ultimately [made] a 
determination as to whether asbestos contributed to a disability 
that played a material role in the Veteran's death."  Id. at 147.

In this case, the Board finds that the November 2009 examination 
is adequate for the following reasons.  The Board is entitled to 
assume the competence of a VA examiner.  See Hilkert v. West, 12 
Vet. App. 145, 151 (1999) ("[T]he Board implicitly accepted [the 
VA examiner's] competency by accepting and relying upon the 
conclusions in her opinion."), aff'd, 232 F.3d 908 
(Fed.Cir.2000).  Further, the Veteran must show, by evidence 
other than mere allegation, that the Board cannot rely on an 
examiner in a particular case.  See Cox v. Nicholson, 20 Vet. 
App. 563, 568-69 (2007) (a nurse's opinion provided within the 
scope of his or her training is competent medical evidence).  
However, there is absolutely no legal requirement that medical 
examinations only be conducted by physicians.  See, e.g., Cox, 
supra; Goss v. Brown, 9 Vet. App. 109, 114 (1996) (recognizing 
that nurses' statements regarding nexus were sufficient to make a 
claim well grounded); Williams v. Brown, 4 Vet. App. 270, 273 
(1993) (finding opinions of a VA registered nurse therapist 
competent medical testimony and requiring the Board to provide 
reasons or bases for finding those opinions unpersuasive).  There 
is no evidence that would tend to show that the November 2009 
certified registered nurse practitioner was not competent and 
qualified to examine the Veteran and provide an opinion.

The November 2009 VA NP's opinion obtained in this case is more 
than adequate, as it is predicated on a full reading of the 
medical records in the Veteran's claims file, consideration of 
all the pertinent evidence of record, and a complete rationale 
for the opinion stated, relying on and citing to the records 
reviewed.  In formulating her opinion, the November 2009 VA NP 
relied on, in part, the absence of continuity of symptomatology 
between the Veteran's in-service and post-service cervical spine 
and low back complaints.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal have been met.  See 
38 C.F.R. § 3.159(c) (4) (2009).  The November 2009 VA 
examination report is thorough and supported by the record, and 
is therefore adequate upon which to base a decision.  Based on 
the foregoing, the Board finds that the RO substantially complied 
with the Board's remand orders for a VA examination, albeit not 
conducted by a physician as requested.

The Veteran has not identified any outstanding evidence, to 
include medical records, which could be obtained to substantiate 
the service connection claims discussed in the analysis below.  
In a February 2008 statement to VA, the Veteran indicated that he 
did not have any additional evidence to submit on behalf of his 
current appeal.  He requested that VA proceed with adjudication 
of his service connection claims.  (See VA Form 21-4138, dated 
and signed by the Veteran in February 2008).  VA has complied 
with the duty to assist requirements of the VCAA with respect to 
the service connection claims on appeal.

In sum, any procedural errors in the development and 
consideration of the service connection claims by the originating 
agency were non prejudicial to the Veteran.  Given these matters 
of record, the Veteran has had a meaningful opportunity to 
participate in the development of the claims.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).

II. Merits Analysis 

In its decisions, the Board is required to apply case law issued 
by the Courts, statutes enacted by Congress, regulations issued 
by VA and precedential opinions issued by VA's Office of General 
Counsel.

Service connection may be granted for any current disability that 
is the result of a disease contracted or an injury sustained 
while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Service connection may also be granted for a 
disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  On the 
other hand, continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be presumed, for certain chronic diseases, 
such as arthritis, which develop to a compensable degree within 
one year after discharge from service, even though there is no 
evidence of such diseases during the period of service.  This 
presumption is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
The Veteran contends that his current cervical and low back 
disorders had their onset during military service.  He maintains 
that he has continued to experience cervical and low back pain 
since service discharge.  The Board finds that because the 
preponderance of the competent medical evidence is against a 
nexus for the above-cited disorders to military service, the 
claims will be denied. 

Service connection for cervical and lumbar spine disorders on a 
presumptive basis is not appropriately granted because there is 
no evidence of arthritis of the cervical or lumbar spine to a 
compensable degree within a year of service discharge.  Here, the 
first post- service evidence of any arthritis of the cervical and 
lumbar spine was in January 2002.  (See VA x-rays of the lumbar 
and cervical spine, performed in January 2002, reflecting 
evidence of degenerative joint disease of the cervical and lumbar 
spine).  

Thus, in the absence of medical evidence that arthritis of the 
cervical and lumbar spine was manifested to a compensable degree 
within one year from service separation, a grant of service 
connection on a presumptive basis for either disorder is not 
warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

It is particularly noteworthy that that a significant lapse in 
time between service and evidence of post-service medical 
treatment may be considered as part of the analysis of a service 
connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed Cir. 
2000).  Here, and as will be explained in more detail below, the 
Board finds that the considerable gap in time between references 
to cervical and low back complaints from service discharge in 
1992 to 2002, militates against the probative value of the 
Veteran's account of his symptoms prior to 2002.   The Board 
accordingly finds his account concerning the occurrence of his 
cervical and low back symptoms prior to 2002 lacks credibility.

The Board also finds that the preponderance of the evidence is 
against a claim for service connection for cervical and lumbar 
spine disorders on a direct basis because the competent medical 
evidence is against a nexus to military service.

The Veteran's STRs show that in March 1978, he was seen for back 
pain.  An impression of "strain" was recorded.  In January 
1979, the Veteran complained of having pack pain of one day 
duration.  An impression of low back strain was entered.  In 
February 1980, the Veteran reported that he had fallen on his 
lumbar spine.  At that time, the examining physician's 
assistant's assessment was that the Veteran probably had a muscle 
contusion, but that x-rays should be performed in order to rule 
out a vertebral fracture.  The Veteran was placed on bed rest.  
X-rays of the lumbar spine, performed in early February 1980, 
were within normal limits.  In March 1980, the Veteran was placed 
on a limited profile for 14 days, in part, due to lumbosacral 
strain.  The examining physician reported that the Veteran had 
recently been treated for acute lumbosacral strain.  

On a March 1983 Report of Medical History, the Veteran denied 
having had recurrent back pain.  The examining physician reported 
that the Veteran had experienced occasional back pain in the 
lower thoracic area with excessive lifting or stooping as a 
result of a fall in 1980.  In September 1985, the Veteran 
received treatment for neck pain as a result of a sports-related 
injury. X-rays of the cervical spine were negative. A diagnosis 
of acute cervical strain was entered.  A June 1992 service 
separation examination report reflects that the Veteran's spine 
was evaluated as "normal."  On a June 1992 Report of Medical 
History, the Veteran stated that he was in "good or excellent" 
health.  He reported that he had had recurrent back pain.  The 
examining physician noted that the Veteran had recurrent back 
pain from a back sprain when he was in the Republic of Korea.  

The June 1992 service separation examination reports also shows 
that the Veteran's PULHES physical profile consisted of 1's 
reflecting a high degree of physical fitness in physical capacity 
and stamina, upper and lower extremities, hearing and ears, eyes 
and psychiatric condition.  See Odiorne v. Principi, 3 Vet. App. 
456, 457 (1992); (Observing that the "PULHES" profile reflects 
the overall physical and psychiatric condition of the Veteran on 
a scale of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness for 
retention in the military service.  Because these records were 
generated with a view towards ascertaining the Veteran's then-
state of physical fitness, they are akin to statements of 
diagnosis and treatment and are of increased probative value.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate if 
it assists in the articulation of the reasons for the Board's 
decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF 
EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, 
including the federal judiciary and Federal Rule 803(4), expand 
the hearsay exception for physical conditions to include 
statements of past physical condition on the rational that 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy since the declarant has a 
strong motive to tell the truth in order to receive proper care).
 
STRs from the Veteran's reserve service with the Louisiana 
National Guard include a January 1999 Report of Medical History, 
reflecting that the Veteran denied having any recurrent back pain 
or any back injury.  The examining physician stated that the 
Veteran had "no significant history."  In July and November 
2002, the Veteran was seen for cervical strain and was placed on 
a limited profile because of arthritis, respectively.  An August 
2002 reserve report shows that the Veteran gave a history of 
having had back pain that dated back to assignment "TD" in 
1979-1980 when he slipped at his job as a cook.  He indicated 
that after this event, he was hospitalized for one month and that 
he had continued to experience occasional low back pain, 
primarily after a long work day.  After a physical evaluation of 
the Veteran's spine, the following assessments, in pertinent 
part, were entered:  (1) History of previous low back pain which 
waxed and waned; and (2) "Exacerbation while on active duty at 
AT."  VA Form 261, Report of Investigation, Line of Duty and 
Misconduct Status, dated in August 2003, shows that the Veteran 
sustained cervical strain after he assisted another soldier in 
lifting the tailgate of a two and a half ton truck.  After 
reviewing inconsistent sworn statements of the Veteran, the 
conclusion was that the above-cited cervical strain was not 
incurred in the line of duty.  (See Louisiana Guard reserve 
records, dated from January 1999 to August 2003).

Post-service findings of cervical and lumbar spine arthritis and 
degenerative disc disease satisfy the requirement that there be 
evidence of a current right wrist and neck disabilities.  (See 
November 2009 VA orthopedic examination report).
Thus, the claims for service connection for cervical and lumbar 
spine disorders hinge on whether there is medical evidence 
showing that these disorders are etiologically related to, or had 
their onset during, his period of active military service, as 
alleged by the Veteran. As to the medical opinion evidence in 
this case, the Board notes that there are conflicting opinions. 

In support of the claims is a September 2004 report, prepared by 
Bruce L. Craig M.D.  Dr. Craig reported that the Veteran had 
chronic neck arthritis and pain due to an injury to his neck 
while playing volleyball at Camp Gordon, Georgia in 1986.  Dr. 
Craig also reported that the Veteran had sustained an injury to 
his lumbar spine during military service in Korea in 1979.  Dr. 
Craig determined that the above-cited in-service injuries were 
disabling.  (See September 2004 report, prepared and submitted by 
Bruce L. Craig, M. D., FAAFP). 

It has been held that medical history provided by a veteran and 
recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence. LeShore v. Brown, 8 
Vet. App. 406, 409 (1995). Although the Court also has held that 
VA cannot reject a medical opinion simply because it is based on 
a history supplied by a veteran, the critical question is whether 
that history was accurate. Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); see also Coburn v. Nicholson, 19 Vet. App. 427 
(2006). 

Dr. Craig did not provide a rationale for his opinion, nor 
suggested that he had reviewed any of the medical records, or the 
absence thereof, in formulating his opinion. To the extent that 
he relied on the Veteran's history of having had cervical and low 
back pain/disability since service discharge, as already 
discussed, the Veteran's account of his symptoms for that period 
lacks credibility, especially in light of a January 2002 VA 
treatment report, wherein the Veteran reported that his low back 
pain had its onset that summer.  (See January 2002 VA treatment 
report).  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (Board 
may reject medical opinion based on appellant's statement that is 
contradicted by other facts in record)
In contrast to the Dr. Craig's favorable opinion, are the July 
2006 and November 2009 VA physician's and nurse practitioner's 
opinions, respectively.  Both of these examiner's opined, after a 
claims file review, to include the above-cited active and reserve 
STRs, Dr.'s Craig's September 2004 favorable opinion (November 
2009 NP), as well as a physical evaluation of the Veteran's 
spine, that the cervical and lumbar spine degenerative disc 
disease and arthritis was less likely as not (less than 50/50 
probability) caused by, or a result of, active duty cervical and 
lumbar conditions but to the aging process.  (See July 2006 and 
November 2009 VA examination reports).  

In support of their opinions the examiners acknowledged that 
although the Veteran had sustained cervical and lumbar spine 
injuries during service that required minor treatment, there was 
no recurrence until after service and initial in-service x-rays 
of the spine were normal.  Id.  The November 2009 VA NP further 
expounded that while current x-rays and a magnetic resonance 
imaging scan [of the spine] showed arthritis and degenerative 
disc disease of the cervical and lumbar spine, this represented a 
progression of pain with a lapse of continued treatment.  Thus, 
because of the lapse of continued syymptomatology, the November 
2009 NP maintained that the cervical and lumbar spine arthritis 
and degenerative disc disease were a natural progression of 
deterioration due to aging.  (See November 2009 VA examination 
report). 

In short, the Board affords greater weight to the November 2009 
VA NP's opinion than to Dr. Craig's September 2004 opinion, which 
is unsupported by post-service medical records indicating that 
the onset of the cervical and lumbar spine disorders was almost a 
decade after service discharge in 1992.  The Board concludes that 
the Dr. Craig's September 2004 opinion is of limited probative 
value.

In contrast, the November 2009 VA NP's opinion, which noted no 
link between the current cervical and lumbar spine disorders to 
the in-service cervical and lumbar spine conditions, was based on 
a review of the claims file, specifically to include the 
Veteran's STRS, the passage of time between the Veteran's service 
discharge in 1992 and the onset of these disorders a decade later 
(i.e., 2002).

The United States Court of Appeals for the Federal Circuit has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). "[i]t is not error 
for the BVA to favor the opinion of one competent medical expert 
over that of another when the Board gives an adequate statement 
of reason or bases. It is the responsibility of the [Board] ... 
to assess the credibility and weight to be given to evidence."  
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

For these reasons, the Board finds that the November 2009 VA NP's 
opinion is more consistent with the evidence of record than the 
September 2004 opinion of Dr. Craig.

Finally, the Board finds that the Veteran's statements throughout 
the appeal that his cervical and low back disorders had their 
onset during military service and have continued since service 
discharge are not credible and inconsistent.  While the Veteran 
is not competent to provide an opinion with regard to the 
etiology of his cervical and low back disorders, he is certainly 
competent to report his symptoms and medical history.  Jandreau 
v. Nicholson, 492 F.3d 1372 (2007).  However, the Veteran's 
statements are contradicted by the post-service medical evidence, 
which are negative for any cervical and low back problems until 
he was seen by VA for x-rays of the cervical and lumbar spine in 
January 2002, almost a decade after service discharge in June 
1992.  As a result, this evidence is more probative. Therefore, 
continuity of symptomatology since service for cervical and low 
back disorders is also not established and service connection 
cannot be granted on this basis.

Accordingly, the Board concludes that the preponderance of the 
evidence therefore is against the claims for service connection 
for cervical and lumbar spine disorders.  As the evidence 
preponderates against the claims, the benefit- of- the-doubt rule 
does not apply, and the claims must be denied.  38 U.S.C. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a cervical spine disorder is denied. 

Service connection for a low back disorder is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


